Citation Nr: 1113341	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for spondylosis with scoliosis. 

2.  Entitlement to service connection for a low back disability, to include spondylosis with scoliosis. 

3.  Entitlement to an increased rating for residual of fractured right big toe, with hallux valgus. 

4.  Entitlement to a compensable rating for prostatitis. 


REPRESENTATION

Appellant represented by:	Howard D. Olinsky, Esq. 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1972 to September 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO declined to reopen a previously denied claim of entitlement to service connection for spondylosis with scoliosis and denied the claims of entitlement to increased ratings for residual of fractured right big toe, with hallux valgus, and prostatitis.  Jurisdiction has since been transferred to the RO in Buffalo, New York. 

The issues of entitlement to service connection for spondylosis with scoliosis and entitlement to increased ratings for residual of fractured right big toe, with hallux valgus, and prostatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2006 rating decision denied an application to reopen a previously denied claim of entitlement to service connection for spondylosis with scoliosis. 

2.  Additional evidence has been associated with the claims file subsequent to the April 2006 rating decision, which is not cumulative or redundant of the evidence previously of record and which raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for spondylosis with scoliosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, given the Board's favorable disposition of the petition to reopen the Appellant's previously-denied claim for spondylosis with scoliosis, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist have not prejudiced the claim. 


II.  Petition to Reopen a Previously Denied Claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for low back disorder was originally denied in a February 1975 rating decision.  At that time, the RO determined that the Veteran's low back disorder was a developmental abnormality and that he did not have a disability under the law. 

The Veteran made multiple attempts to reopen his claim.  Evidence of record at the time of the last final rating decision, in April 2006, contained the Veteran's service treatment records as well as some post-service treatment records.  The service treatment records show a normal spine at the time of his enlistment into service in August 1972.  The first evidence of low back problems is seen in a February 1974 service treatment record.  It shows a reported history of low back pain for one year.  An April 1974 record reflects complaints of low back pain for the past two weeks.  

In May 1974, the Veteran complained of pain in his left flank and low back at L5-SI.  He reported that he had fallen during an obstacle course training two months earlier.  He reported an increase in pain since the fall.  Examination revealed tenderness along the spine from T12 to S1.  He was diagnosed with a lumbar strain.  An x-ray showed evidence of spondylosis.  A June 1974 orthopedic consultation report confirmed skeletal abnormalities.  A provisional diagnosis of spondylosis was rendered.  

A July 1974 Medical Board Report reflects a diagnosis of chronic low back pain secondary to spondylosis L4-5, without spondylolisthesis.  It was determined that the disorder existed prior to enlistment and that it was not aggravated by service.  The Veteran acknowledged and signed a Medical Board Certificate stating his chronic low back pain secondary to spondylosis L4-5, without spondylolisthesis, was not incurred in or aggravated by his service.  He was no longer considered qualified for service.  It does not appear that he was provided with an examination prior to his separation. 

At the time of the last final rating decision, the record also contained a November 1974 VA general examination report and post-service VA treatment records dated 1990 to 2005 that showed continued complaints of low back pain.  Lumbar spine x-ray film revealed scoliosis. 

The RO declined to reopen the Veteran's previously denied in April 2006, because no new and material evidence had been received that showed the low back disorder was incurred in or aggravated by the Veteran's periods of service.

Since April 2006, additional private and VA medical treatment records were added to the record.  The additional evidence includes the report of a February 2007 VA spine examination.   In that examination report, the VA examiner noted the Veteran's reported history of low back pain in service and his reports of an in-service back injury in 1973.  It was also noted that the Veteran reported an intervening fall in January 2007, and the Veteran felt that his low back pain symptoms had worsened since that fall.  There was evidence of limited range of motion with pain. The examiner diagnosed the Veteran with chronic back strain, with particular pain, right and left.  There were no x-rays conducted at the time of the examination.   Based on the Veteran's reports and the findings from the clinical examination, the examiner that "it is more than likely the spine symptoms he has are related to the service-connected fall."  No other statement was provided regarding the etiology of the Veteran's current disorder. 

The Board finds that the additional evidence received since the April 2006 rating decision relates to the unestablished fact necessary to substantiate the claim.  
Indeed, the examiner's opinion addresses a nexus between the current low back disability and active service, an element of the claim that had previously been lacking.  Such opinion is sufficient to raise a reasonable possibility of substantiating the claim.  

The Board accordingly finds new and material evidence has been received to reopen the claim for service connection on appeal.  See 38 C.F.R. § 3.156.  The Veteran's appeal is granted to that extent.


ORDER

New and material evidence having been received, the application to reopen a claim of service connection for spondylosis with scoliosis is granted.   


REMAND

As noted above, with regard to the claim for service connection for spondylosis with scoliosis, VA has received additional evidence which is sufficient to reopen the Veteran's claim; however, additional development is necessary prior to adjudication of the appeal on the merits.  Specifically, a remand is required to obtain outstanding pertinent treatment records and to provide the Veteran with a new VA examination.

The record shows that the Veteran received treatment for low back pain while he was a prisoner at the following facilities: the Federal Correctional Institution (FCI) in Tallahassee, Florida, between 1976 and 1978; at the Georgia State Prisons in Hardwick, Georgia, and Easton, Georgia, from 1980 to 1986; and at the Westchester County Penitentiary, in Valhalla, New York, from 1989 to 1991.  He has also identified pertinent treatment from Yonkers General Hospital in 1988.  There is no indication in the record that VA has contacted these facilities and sought to obtain those outstanding treatment records.  

Once all the available treatment records have been associated with the claims folder, the RO/AMC should provide the Veteran with a new VA examination to obtain a medical opinion as to whether any current low back disorder was incurred in or aggravated by active service.  Indeed, while the February 2007 VA examiner provided a positive medical nexus statement, it does not appear that he reviewed the claims folder in conjunction with the examination.  Further, the examiner failed to discuss the  Veteran's service treatment records that show he had a back disorder that pre-existed his period of service and was not aggravated by his service.  Thus, the opinion of record is not sufficient to decide the claim and a new VA examination is needed.  

Turning to the increased rating claims, the Board finds that new VA examinations are needed in order to evaluate the severity of the Veteran's disabilities due residual of fractured right big toe, with hallux valgus, and prostatitis.  It appears that the Veteran's symptomatology associated with these disabilities has worsened since his last VA examinations in August 2008.  Indeed, VA treatment records show that he required surgical invention for urinary tract symptoms in October 2008 and that he underwent a bunionectomy on his right great toe in June 2009.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Again, VA treatment records indicate that the Veteran's disabilities have worsened.  As such, new VA examinations are warranted in order to evaluate the current severity of the Veteran's disabilities due residual of fractured right big toe, with hallux valgus, and prostatitis.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.  

2.  The RO/AMC should attempt to obtain any pertinent treatment records from the Federal Correctional Institution (FCI) in Tallahassee, Florida, between 1976 and 1978, from the Georgia State Prisons in Hardwick, Georgia, and Easton, Georgia, from 1980 to 1986, from the Westchester County Penitentiary, in Valhalla, New York, from 1989 to 1991, and from Yonkers General Hospital in 1988.  

3.  If any identified records cannot be obtained, and if additional efforts appear futile, a memorandum should be included in the file documenting a formal finding of unavailability.  Any negative search must also be communicated to the Veteran.

4.  Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should then schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of any current low back disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

The examiner is advised the claim was previously denied based on a determination the Veteran's has a congenital back disorder that was not aggravated by his period of service.  The Veteran asserts that his current low back disorder is etiologically related to an in-service back injury.  Service treatment records, including the enlistment examination and the Medical Board Report, are present in the claims file.

The examiner should provide an opinion, with supporting rationale, as to the following questions:

a.	What are the current diagnoses pertaining to the Veteran's low back?  If any diagnosed disability is considered to be a congenital or developmental abnormality, this should be specifically stated.

b.	With respect to any diagnosed congenital or developmental abnormality, or any preexisting non-congenital condition, was such aggravated beyond the normal progress of the disease during or due to the Veteran's military service, including the reported 1974 back injury?

c.	Is it at least as likely as not that any other diagnosed back disorder (i.e., not a congenital or developmental abnormality) is related to the Veteran's military service, with specific consideration of his complaints of low back pain in service?

d.	The examiner should specifically comment upon the medical findings of record, to include the July 1974 Medical Board Report determination and the February 2007 VA examiner's medical conclusion, and express his or her agreement or disagreement therewith.

The examiner should provide a clinical rationale for any opinion expressed.  If he or she is unable to answer any of the above questions, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

5.  The RO/AMC should schedule the Veteran for a VA examination, with an appropriate specialist, to evaluate the current severity of the service-connected prostatitis.  The claims file shall be made available to and reviewed by the examiner, and the examiner shall note such review in an examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  The examiner shall comment on the Veteran's reports regarding symptomatology, particularly with respect to urinary frequency as to both daytime and night-time voiding.  If the Veteran uses absorbent pads, the frequency of such use should be noted (i.e., how many pads per day).  

6.  The RO/AMC should schedule the Veteran for a VA examination, with an appropriate specialist, to evaluate the current severity of the service-connected residual of fractured right big toe, with hallux valgus.  The claims file shall be made available to and reviewed by the examiner, and the examiner shall note such review in an examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  The examiner shall comment on the Veteran's reports regarding symptomatology and describe all objective findings.   

7.  Thereafter, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims for service connection and increased ratings on appeal.  If any of the benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


